TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00125-CV


                                    L. R. and T. B., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
       NO. 20180, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant L. R. filed her notice of appeal on February 27, 2018. The appellate

record was complete March 19, 2018, making appellant’s brief due April 9, 2018. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than April 26, 2018. If

the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on April 10, 2018.



Before Justices Puryear, Pemberton, and Bourland